Territory of Michigan to wit—
Pleas, at Detroit, before George McDougall, Chief Judge, and James Abbott & Jacob Visger, associate Judges of the court of the districts of Huron & Detroit, of the term of May one thousand eight hundred Seven.

James Woods Esqr vs Joseph Barriou

In debt . . . £11.8 Hallifax Currency equal to $45. . 60. damages 30..
Be it remembered that heretofore, to wit, in may term, one thousand eight hundred & Six Come the above James Woods by Elijah Brush, his attorney, and produced his certain writ in the words following, to wit—
Territory of Michigan, to wit—-
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded to take Joseph Barriou, if he may be found within the district of Huron & Detroit, and him Safely Keep, So that you may have his body before the Judges of our district court, at Detroit on the first monday of may next, then & there to answer James Woods, esquire, in a plea that he render to the Said James the Sum of eleven pounds eight Shillings, Hallifax Currency, equal to forty five dollars Sixty cents, lawfull money of the United States, which to him he owes, and from him unjustly detains, to his damage thirty dollars; and of this writ, make due return. Witness Augustus B. Woodward, chief Judge of the territory of Michigan, at Detroit this twenty first day of October one thousand eight hundred five.
(l. s.) Peter Audrain, clerk
*405On which day, to wit, on monday the fifth day of May one thousand eight hundred Six before the Said Judges, at Detroit Comes the Said Marshall of the Said territory, by James McCloskey, his deputy, and returneth that he, by virtue of the Said writ to him directed, hath taken the body of the defendant.
And thereupon the Said James, by E. Brush, his attorney filed in court his declaration in the following words, to wit—
declaration.
Territory of Michigan, in the district court of the territory for THE DISTRICT OF HURON & DETROIT, OF THE TERM OF MAY ONE THOUSAND EIGHT HUNDRED SIX.
District of Huron & Detroit ss—James Woods by E. Brush his attorney complains of Joseph Barriou in a plea that he render to the Said James the Sum of eleven pounds eight Shillings Hallifax currency of the province of upper Canada, equal to forty five dollars and Sixty cents currency of the United States, which to him he doth owe, and from him doth unjustly detain; for that Whereas the Said James heretofore, to wit, in trinity term in the forty fifth year of the reign of King George the third, King of great Britain, and in the year of our Lord one thousand eight hundred five, in the district court of the Western district of the province of upper Canada in his Britannick Majesty’s dominions, the Same court then being held at Sandwich in the province aforesaid and on monday the twenty fourth day of June in the year aforesaid, before Prideaux Selby, Esquire, judge of the Said district Court, by the Consideration and judgment of the Same Court, did recover against the Said Joseph, by the name of Joseph Barriou as well a certain debt of Seven pounds ten Shillings Hallifax Currency, equal to thirty dollars lawfull money of the United States, as also three pounds eighteen Shillings of the like Hallifax Currency equal to fifteen dollars, Sixty cents currency of the United States, which was then & there in the Said Court adjudged to the Said James as well for his damages, which he had Sustained by reason of the non performance of certain promises and agreements by the Said Joseph before that time had & entered into with the Said James, as for his costs and charges by him about his Suit in that behalf expended, whereof the Said Joseph has been convicted, as by the record and proceedings thereof remaining in the Said court at Sandwich aforesaid, in the Said province of upper Canada, to wit, at Detroit, in the district of Huron and Detroit, and within the jurisdiction of this Court more fully appear which Said Judgment Still remains in its full force, strength & effect not reversed, annulled, Set aside, paid, Satisfied, or discharged, and the Said James hath not yet obtained any execution of his aforesaid judgment, whereby an action has accrued to the Said James to demand and have of the Said *406Joseph the Said eleven pounds eight Shillings Hallifax currency as aforesaid equal as aforesaid as above demanded, to wit, the debt and damages aforesaid above in form aforesaid recovered. Yet the Said Joseph altho often requested has not paid the aforesaid eleven pounds eight Shillings Hallifax Currency as aforesaid, equal as aforesaid, or any part thereof to the Said James, but he to pay the Same to the Said James hath hitherto entirely refused, and Still doth refuse to the damage of the Said James, as he Saith, thirty dollars, and thereof to recover the Same with costs he brings Suit and hath for pledges, to wit— E. Brush atty
John Doe & Richd Roe.
District of Detroit, to wit, James Woods puts in his place E. Brush his atty against Joseph Barriou in the plea aforesaid; and he brings into this Court here the record (*) aforesaid, in form aforesaid which gives Sufficient evidence of the debt aforesaid.
And the Said Joseph Barriou by Solomon Sibley, his attorney comes and defends the wrong & injury when &c and prays leave to imparl to the plea, and it is granted him; and hereupon day is given to the parties aforesaid untill august term next, to wit, to the Said Joseph to imparl to the Said plea, and then to answer.

James Woods vs Joseph Barriou

defendant’s plea.
Huron & Detroit District, to wit.
And the Said Joseph Barriou by Solomon Sibley his atty comes and defends the wrong and injury, when &c and Saith that he does not owe to the Same James Woods the Said Sum of eleven pounds, eight Shillings Hallifax currency of the value of forty five dollars and Sixty cents currency of the United States, or any part thereof, in manner & form as the Said James above thereof against him the Said Joseph hath declared, and of this he puts himself on his country &c by Sol° Sibley atty and the plaintiff likewise . . . . by E. Brush his atty
Huron & Detroit District, to wit—Joseph Barriou puts in his place Sol0 Sibley his atty against James Woods in the plea above pleaded.
Therefore let a jury come before the Judges of our Said Court at Detroit, on the third monday in august next, and who are neither kin to the plaintiff or defendant, and by whom the matter in issue may be better ascertained, and here upon day is given to the parties aforesaid untill the term of august next.
*407On which day, to wit on monday the eighteenth day of August one thousand eight hundred Six the parties come into court by their respective attor-nies, and by consent & with the leave of the court the trial of this cause is postponed untill May term next.
On which day to wit on the fourth day of may one thousand eight hundred Seven before the Judges of our Said court come as well the Said James Woods as the Said Joseph Barriou by their attornies aforesaid, and agreed to come to trial during this term; and on motion of Elijah Brush attorney for the plaintiff, and by consent of the parties, William Hands, esquire, who had been duly summoned by the plaintiff, was Sworn, deposed, and Said th[at] a certain record purported to be the judgment and record of the western district court in the province of upper Canada herewith produced and filed, has the Seal of the Said court there unto annexed, and is the proper hand writing of the clerk of the Said court: that a certain volume of laws of upper Canada herewith produced are the laws published by authority and used in the court of king bench and other courts of upper Canada, and that he knows of no others. The Deponent Says that he never compared them with the original, but that these laws are admitted in the courts of upper Canada, and are the rules of decisions. The Deponent being asked by Mr Sibley if all those laws are now in force, he answered that Some of them are repealed; but he further Said that the whole of an act to establish Courts for the cognizance of Small causes in each and every district of this province, except So much of the fourth section as has a relation to the writ of enquiry to the Sheriff, which he Says is repealed by a certain other act entitled “an act to extend the jurisdiction and regulate the procedings of the district courts, and courts of request,” the whole of which Said last mentioned act is in force; and further the Deponent Saith not.
And afterwards, to wit, on the fifth day of May one thousand eight hundred Seven, the aforesaid parties come into court by their Said attornies, and the jurors of the jury, whereof mention is within made, being called, likewise come, to wit, Albert Hill, William Watson, James Forsyth, Batiste Cicot, junior, William Bucklen, George Johnson, Joseph Ellair, Alexis Labadi, junior, William Stacy, Peter Denoyer, John Tuckar, and James Anderson, who being elected, tried and Sworn the truth to find upon the issue joined, and having heard the arguments, retired from the bar to consult of their Verdict; and it was Consulted and agreed amongs them to give in their Verdict and for that purpose they came back here again to the bar, and upon their oath do say that they do find for the defendant.
Therefore it is considered by the court that the defendant have his costs.
And Elijah Brush moved the court for a new trial; and on the Seventh day of May one thousand eight hundred Seven he filed his reasons for a new trial in the following words — to wit
*408Territory of Michigan— in the district court of the territory for THE DISTRICT OF HURON & DETROIT IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED SEVEN.

James Woods Esqr vs Joseph Barriou

In debt
The plaintiff by his attorney E. Brush, now present in Court, assigns to the honorable court here the following reasons for a new trial, to wit, that the verdict of the Jury in this cause was against law & evidence Detroit 7th may 1807. E. Brush atty
And afterwards, to wit on the Seventh day of June one thousand eight hundred Seven, the court granted a new trial on payment of costs.

James Woods vs Joseph Barriou

i EKKJLTUKY OF IVXICHIGAN I ss Territory of Michigan DISTRICT OF HURON & DETROIT
I Peter Audrain, clerk of the court of the district of Huron & Detroit, do certify the foregoing to be a true copy from the record in this cause. Given under my hand, and the Seal of the Said court at Detroit the .... day of September one thousand eight hundred Seven.
Peter Audrain clerk
COPY
of the record of the western district court, at Sandwich, &c filed by the plaintiff’s attorney.
Upper Canada WESTERN DISTRICT TO WIT As yet of trinity term in the forty fifth year of the reign of King George the third. Witness Prideaux Selby Esqr Judge of the western district court.
James Allan elk. Wn D. C1
Western District SANDWICH, TO WIT James Woods atty for himself against Joseph Bariau in a plea of trespass on the case &c—
Western District SANDWICH, TO WIT The Said Joseph Bariau although duly Summoned maketh default.
Western District 1 sandwich, to wit J Be it remembered that on monday the twenty fourth day of june instant in this Same term, before Prideaux Selby, Esquire, our judge as aforesaid in the district aforesaid, comes James Woods in his proper person, and brings into the Said district court here before the Said Prideaux Selby, Esquire, our Judge as aforesaid, his certain bill against Joseph Bariau, in a plea of trespass on the case; which Said bill is as follows— For that whereas on the eighth day of October in the year of our Lord one thousand eight *409hundred and four it was agreed upon by and betwen you and the Said James that in consideration you would furnish and provide him four tons of hay, timothy and clover delivered at the warf at Sandwich aforesaid, in the course of last fall, he the Said James would pay, or cause to be paid to you the Sum of twelve pounds ten Shillings current money of our province for the Said quantity of hay. Yet the Said James Says that tho’ often requested you did not furnish and provide him with the Same, nor deliver the Same on the warf at Sandwich aforesaid, as you bound and obliged to do; altho’ he was always ready and willing to pay you the Said Sum of money upon the delivery of the Said quantity of hay as aforesaid, to his damage of fifteen pounds current money, as aforesaid;
And the Said Joseph Bariau maketh default.
Therefore let a Jury come before our Said Judge at Sandwich on the eighth day of July twelve &c, by whom &c and who neither &c; and the jurors of that jury by William Hands, esqr, Sheriff of the Said district to this matter returned, to wit, Justus Allin, Benjamin Hall, Archibald Loveless, Samuel McKinlay, John Pardow, Benjamin Vicars, Sheldon Sealy, John Norman, Elihu Cornwall, John Brush, William Wright & John Boyle being duly tried and Sworn to assess the damages betwen the parties do Say upon their oath that James Woods has Sustained damages in the Sum of Seven pounds ten Shillings currency.
Therefore it is considered that the Said James Woods recover against the Said Joseph Bariau his said damages of Seven pounds ten Shillings, and also three pounds eighteen Shillings for his costs and charges about his Said Suit in that behalf expended by the court here adjudged of increase to the Said James Woods by his assent, which Said damages and costs amount to eleven pounds eight Shillings of lawful money of upper Canada.
Woods vs Bariau I do hereby certify the foregoing to be a true copy from the record in this cause. Given under my hand, and the Seal of the Said court at Sandwich the twenty fourth day of October in the year one thousand eight hundred and five James Allan elk W. D. C.
(l. s)
Territory of Michigan DISTRICT OF HURON & DETROIT SS
I Peter Audrain, clerk of the court of the district of Huron & Detroit, do certify the foregoing to be a true copy from the record & files in my office. Given under my hand and the Seal of the Said court at Detroit, the .... day of September one thousand eight hundred Seven
Peter Audrain, clerk

See the 2 last pages of this record.


[In the handwriting of Peter Audrain]